ERVIN, Judge.
Appellant, Rhon Mansfield, who filed a petition seeking mandamus relief in Leon County, naming appellees, Harry K. Single-tary, Secretary of the Department of Corrections, and John L. Shaw, Superintendent of the Desoto Correctional Institution, as respondents,1 seeks review of a nonfinal order granting appellees’ motion to transfer venue from Leon to Dade County. We affirm.
It is well established that venue in civil actions brought against a state agency, absent waiver or exception, properly lies in the county where the agency maintains its headquarters. Carlile v. Game & Fresh Water Fish Comm’n, 354 So.2d 362, 363-64 (Fla.1977). Here, by filing a motion to transfer venue, the state has waived its common law venue privilege to be sued in Leon County, its official headquarters. Because Dade County is a place where the action might have been brought, based on the allegations in the petition of rule violations during the disciplinary proceeding instituted against appellant while he was incarcerated at South Florida Reception Center in Dade County, the order transferring venue to Dade County is affirmed. See Ringling Bros.-Barnum & Bailey Combined Shows, Inc. v. State, 295 So.2d 314 (Fla. 1st DCA), cert. denied, 303 So.2d 644 (Fla.1974).
AFFIRMED.
WIGGINTON and ZEHMER, JJ., concur.

. Mr. Shaw was apparently made a respondent in the petition, because he is the superintendent of the correctional facility in which appellant was incarcerated at the time he filed his petition, having been transferred to that facility from South Florida Reception Center in Dade County.